plea agreement and at the plea canvass that he understood the possible
                sentences that the district court could impose, that no one had promised
                him a particular sentence, and that he read and understood the entire
                plea agreement. Therefore, he failed to demonstrate that his plea was
                unknowingly and involuntarily entered, and the district court did not err
                in denying this claim.
                            Next, appellant claimed that he received ineffective assistance
                of counsel. To prove ineffective assistance of counsel sufficient to
                invalidate a judgment of conviction based on a guilty plea, a petitioner
                must demonstrate that his counsel's performance was deficient in that it
                fell below an objective standard of reasonableness, and resulting prejudice
                such that there is a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown.     Strickland v. Washington, 466 U.S. 668, 697
                (1984).
                            First, appellant claimed that counsel was ineffective for failing
                to challenge the district court's breach of the plea agreement. Appellant
                failed to demonstrate that counsel's performance was deficient or that he
                was prejudiced because, as discussed above, there was no breach of the
                plea agreement, and counsel cannot be ineffective for failing to pursue
                futile motions or objections. See Donovan v. State, 94 Nev. 671, 675, 584
                P.2d 708, 711 (1978). Thus, the district court did not err in denying this
                claim.
                            Second, appellant claimed that counsel was ineffective for
                failing to investigate the elements of battery with the use of a deadly

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                weapon and whether a taser may be classified as a deadly weapon.
                Appellant failed to demonstrate that he was prejudiced, as he did not show
                a reasonable probability that he would have proceeded to trial but for
                counsel's alleged errors. Notably, appellant received a substantial benefit
                by pleading guilty—in exchange for his guilty plea to one count of battery
                with the use of a deadly weapon, the State dismissed one other count of
                battery with the use of a deadly weapon as well as one count of unlawful
                possession of an electronic stun device, and the State also agreed not to
                seek habitual criminal treatment. Thus, the district court did not err in
                denying this claim.
                            Third, appellant claimed that counsel was ineffective for
                failing to file a notice of appeal to challenge the breach of his plea
                agreement. Appellant failed to demonstrate that counsel's performance
                was deficient or that he was prejudiced, as appellant did not allege that he
                requested an appeal and he was informed in his plea agreement of the
                limited right to appeal. See Davis v. State, 115 Nev. 17, 20, 974 P.2d 658,
                660 (1999); Thomas v. State, 115 Nev. 148, 150, 979 P.2d 222, 223 (1999).
                Thus, the district court did not err in denying this claim.
                            For the foregoing reasons, we
                            ORDER the judgment of the district court AFFIRMED.




                           pt 14-A                                                        J.
                Douglas


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A

                                               EFE7OEM=fEMENEEEiUMEINEES
                cc: Hon. Linda Marie Bell, District Judge
                      Carlos Delphino Vigil
                      Attorney General/Carson City
                    • Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A